Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
       An examiner’s amendment to the record appears below. Only those claims which are amended are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
       Authorization for this examiner’s amendment was given in a telephone interview with Christopher F. Regan (Reg. No. 34,906), on June 10, 2022. 
 
Listing of Claims 

12-21. (Cancelled).

STATUS OF CLAIMS
 	This office action considers Claims 1-11 pending for prosecution.
REASON FOR ALLOWANCE
       Claims 1-11 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “each group of first layers comprising a first plurality of stacked base semiconductor monolayers defining a first base semiconductor and each group of second layers comprising a plurality of stacked base semiconductor monolayers defining a second base semiconductor portion, ….. at least one first non-semiconductor monolayer constrained within a crystal lattice of adjacent first base semiconductor portions, …. at least one second non-semiconductor monolayer constrained within a crystal lattice of adjacent second base semiconductor portions” – as recited in claim 1, in combination with the remaining limitations of the claim.
The most relevant prior art of references (US 20020070390 A1 – hereinafter Chow) substantially discloses the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20020070390 A1 – hereinafter Chow) is considered pertinent to applicant's disclosure. See form PTO-892. Chow discloses: 

    PNG
    media_image1.png
    456
    403
    media_image1.png
    Greyscale

Chow – Fig. 3
a substrate (302 – Fig. 3; [0023] – “Substrate 302”) defining a collector region therein (312 – [0024] – “collector 312”); 
a first superlattice (314={311, 313} – [0027] – “Superlattice periods 314 each have a sublayer 311 of AlSb and a sublayer 313 of InAs”) on the substrate (302) comprising a plurality of stacked groups of first layers ({311, 313}), 
a base (316 – [0027] – “base 316”) on the first superlattice (314); 
a second superlattice (324={323, 321} – [0029] – “a superlattice having repeating periods 324, each period 324 including a sublayer 323 of AlSb and a sublayer 321 of InAs”) on the base (316) comprising a second plurality of stacked groups of second layers ({323, 321} – see [0029]), 
an emitter (322 – [0029] – “emitter 322” located between base 316 and emitter 318 labeled as “superlattice emitter”) on the second superlattice (324).
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 1 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claim 1 is deemed patentable over the prior art.
Claims (2-11) are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898